t c summary opinion united_states tax_court joseph d moon and darsey c moon petitioners v commissioner of internal revenue respondent docket nos 11173-14s 28391-14s filed date steven a meyer and dustin f hecker for petitioners erika b cormier for respondent summary opinion panuthos chief special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to by order dated date these cases were consolidated be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined federal_income_tax deficiencies and accuracy- related penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioners were engaged in passive activities with respect to their rental properties in and whether petitioners are entitled to depreciation_deductions claimed on schedules e supplemental income and loss for a gmc truck of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the taxable years and background i general some of the facts have been stipulated and we incorporate the stipulation of facts by this reference at the time the timely petitions were filed petitioners resided in vermont during the years in issue mr moon was a full-time airline pilot for united parcel service inc mrs moon petitioner was a part-time ski instructor the parties agree that petitioner worked as a ski instructor for dollar_figure hours dollar_figure hours dollar_figure hours and dollar_figure hours during the taxable years and respectively petitioners owned three rental properties during the years in issue petitioners purchased pond drive stowe vermont pond drive in petitioners purchased pucker street stowe vermont and pucker street stowe vermont lower pucker on a single parcel of real_property the adjustments in the notices of deficiency to claimed itemized_deductions exemptions the making_work_pay_credit alternative_minimum_tax and the prior year minimum_tax_credit are computational and will be resolved by the court’s conclusion on other issues conveyed by the same deed in all three properties were single-family residences petitioners sold pond drive in date petitioner personally oversaw all rental activities and management of the rental properties apart from the occasional assistance petitioner received from mr moon there is no indication that any other individual assisted in overseeing and managing the rental properties during the years in issue in addition to managing the rental properties petitioner participated extensively in repairs to and renovation of the rental properties petitioner maintained contemporaneous logs of the time that she spent on the rental properties when respondent examined the returns petitioner summarized these logs into activity summaries to support petitioners’ claimed deductions petitioner’s activity summaries show that she performed services with respect to her rental_real_estate_activities as follows year total hours big_number big_number on schedules e of their tax returns for the years in issue petitioners reported income and expenses of each property in separate columns and reported an additional separate column for general rental expenses in the notices of deficiency respondent determined that the claimed loss deductions for the years in issue with respect to petitioner’s real_estate activities were subject_to the passive_activity_loss limitations under sec_469 respondent also disallowed petitioners’ general rental expenses deductions for and in addition respondent determined accuracy-related_penalties under sec_6662 for and in his amended answer respondent alleged that petitioners did not substantiate depreciation expenses of dollar_figure and dollar_figure that they reported as general rental expenses for the taxable_year sec_2010 and sec_2011 respectively ii concessions in the notices of deficiency respondent took the position that petitioners were engaged in passive activities with respect to their rental properties for we treat allegations in respondent’s amended answer and statements in his pretrial memorandum as a concession that petitioner’s rental_real_estate_activities were not passive for in his pretrial memorandum respondent asserted that the hours that petitioner spent on business and tax issues in and were investor under the passive_activity_loss limitations respondent allowed a portion of the claimed loss deduction pursuant to sec_469 for the taxable_year because petitioners disposed of pond drive in hours and should be excluded from the number of hours that petitioner spent in real_property trades_or_businesses for purposes of determining whether the activities were passive respondent also asserted that the hours that petitioner spent on lower pucker in should be excluded because petitioner did not materially participate in lower pucker in respondent did not present argument on these points in his brief we conclude that respondent has abandoned these issues in addition because respondent did not assert that petitioner failed to materially participate in any other of her real_property trades_or_businesses during any of the years in issue we treat this omission as a concession that petitioner did materially participate in all of her real_property trades_or_businesses during the years in issue as defined by sec_469 in the notices of deficiency respondent disallowed all expense deductions that petitioners claimed in the general rental expenses column for the and taxable years we treat statements in respondent’s amended answer and as discussed below whether a taxpayer materially participates in a real_property_trade_or_business affects the conclusion as to whether the activity is a passive_activity in two ways first in the test to determine whether the activity is a per se passive_activity the taxpayer may include only hours from real_property trade or businesses in which the taxpayer materially participates to reach the more- than-one-half threshold and the 750-hour threshold sec_469 second if the activity is not a per se passive_activity then the activity is not a passive_activity if the taxpayer materially participates in the activity sec_469 pretrial memorandum as a concession that petitioners substantiated their reported general rental expenses for and with the exception of depreciation expenses for and in his amended answer respondent alleged that petitioners did not substantiate depreciation expenses of dollar_figure and dollar_figure that they reported as general rental expenses for which they claimed deductions for the taxable_year sec_2010 and sec_2011 respectively in his brief respondent conceded that petitioners substantiated the depreciation expenses that they reported as general rental expenses for all years with the exception of depreciation expenses for the gmc truck of dollar_figure dollar_figure and dollar_figure for the and taxable years respectively iii new arguments respondent asserts for the first time in his brief that petitioners failed to substantiate their depreciation expense for pond drive for the taxable_year we are called upon in tax cases to decide issues which are raised by the pleadings and not those raised for the first time in briefs 25_tc_534 we will not consider this issue respondent asserted for the first time in his brief that the hours that petitioner spent traveling between her rental properties and her home should not be included in the total number of hours that petitioner spent in real_property trades_or_businesses respondent did not specify how many hours are in the category that he asserts are related to travel neither party provided any evidence on this issue we follow our well-settled rule that issues raised for the first time on brief will not be considered when doing so would prevent the opposing party from presenting evidence if the issue had been timely raised 141_tc_507 discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer has the burden of proving otherwise rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof on the issues raised in the notices of deficiency see rule a the burden_of_proof is on the commissioner where he raises a new issue in his pleadings see id respondent first raised in his amended answer the issue of whether the depreciation expense deductions that petitioners claimed as general rental expenses for the taxable_year sec_2010 and sec_2011 should be disallowed in5 addition in his pretrial memorandum respondent conceded that he bears the burden_of_proof as to the disputed depreciation expense deductions for all years in issue including therefore respondent bears the burden_of_proof with respect to this issue ii passive_activity_loss sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates sec_469 however the rental_activity of a taxpayer is not treated as per se passive if the taxpayer satisfies the requirements of sec_469 sec_469 a taxpayer meets the requirements of sec_469 if he or she establishes the following as mentioned above in his brief respondent conceded that petitioners had substantiated their general rental expenses for depreciation for and with the exception of dollar_figure and dollar_figure that petitioners deducted as depreciation for their gmc truck for the and taxable years respectively i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements for purposes of the preceding sentence activities in which a spouse materially participates shall be determined under subsection h according to her activity summaries petitioner satisfies the requirements of sec_469 respondent conceded that petitioner materially participated in all of her real_property trades_or_businesses during the years in issue petitioner’s activity summaries indicate that she performed more than hours of personal services in real_property trades_or_businesses in which she materially participated in each year the parties agreed that petitioner worked less than hours each year as a ski instructor therefore more than one-half of the personal services that petitioner performed in trades_or_businesses during the taxable years were performed in real_property trades_or_businesses in which she materially participated according to her activity summaries petitioner satisfies the requirements of sec_469 petitioner’s activity summaries indicate that she performed more than hours of services during and in real_property trades_or_businesses in which she materially participated respondent asserts that petitioner’s activity summaries are not reliable because the logs that they are based on were not prepared contemporaneously and petitioner overstated the time that she spent on the real_estate activities in these logs on the basis of our review of the logs and petitioner’s credible testimony we conclude that the logs were prepared contemporaneously and the time in the logs is not overstated we conclude that petitioner satisfies the requirements of sec_469 and her rental property trades_or_businesses are not per se passive since these activities are not per se passive they are not passive if petitioner materially participated in them see sec_469 as discussed above respondent conceded that petitioner materially participated in all of her rental real_property trades_or_businesses during the years in issue accordingly petitioner’s rental real_property trades_or_businesses were not passive activities for the years in issue iii depreciation expenses a taxpayer is required to maintain records sufficient to substantiate expenses underlying deductions claimed on a federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs passenger automobiles and any other_property used as a means of transportation are listed_property under sec_280f sec_274 disallows any deduction with respect to listed_property unless the taxpayer adequately substantiates the amount of the underlying expense the time and place of travel or use of the property the business_purpose of the expense and the business relationship of the persons using the property petitioners did not provide a mileage log for the gmc truck in addition mr moon testified that petitioner did not like driving the truck and he would park the gmc truck at the airport for up to two weeks at a time while he traveled for work therefore we conclude that petitioner failed to substantiate the expenses relating to the truck we must also consider that respondent bears the burden_of_proof on this issue the usual measure of persuasion required to prove a fact in the tax_court is preponderance_of_the_evidence which means that the proponent must prove that the fact is more probable than not mcmillan v commissioner tcmemo_2015_109 a taxpayer’s failure to substantiate expenses ordinarily is not equivalent to the commissioner’s meeting his burden_of_proof hardesty v commissioner tcmemo_1993_225 in hardesty the commissioner carried his burden of proving an underpayment by clear_and_convincing evidence when the taxpayer failed to comply with the substantiation requirements of sec_274 id in this case respondent has the lesser burden of proving that petitioners are not entitled to the deductions by the preponderance_of_the_evidence therefore because petitioners did not comply with the substantiation requirements of sec_274 we conclude that respondent carried his burden of proving that petitioners are not entitled to deductions for the depreciation for the gmc truck for and iv accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the proper tax_liability id the underpayments of tax required to be shown on petitioners’ returns for the and taxable years are attributable to negligence for their failure to keep adequate books_and_records or to substantiate their items properly respondent’s burden of production has been satisfied see sec_7491 accordingly because respondent has met his burden of production petitioners must come forward with persuasive evidence that accuracy-related_penalties should not be imposed with respect to the underpayments because they acted with because we conclude that petitioner’s real_property trades_or_businesses were not passive activities for all years in issue petitioners do not have an underpayment_of_tax for the taxable_year reasonable_cause and in good_faith see sec_6664 rule a 116_tc_438 petitioners claim that they acted reasonably and in good_faith with respect to their positions on their tax returns petitioner kept contemporaneous logs of the amount of time that she spent in her real_property trades_or_businesses for the years in issue however petitioner failed to produce contemporaneous logs on the use of the gmc truck petitioners claimed that the gmc truck was used in petitioner’s real_property trades_or_businesses on their returns for the taxable_year sec_2010 and sec_2011 however mr moon testified that he used the gmc truck to travel to the airport and would leave it there for up to two weeks at a time when he traveled for work he also testified that petitioner did not like to drive the truck petitioners claim that they relied on the advice of their tax preparer mr green mr green does not have any professional designations or certifications mr green testified that he increased the percentage use of the gmc truck from in to in because a vehicle of that size was necessary to move the new dump trailer and skid steer that petitioner had purchased for her real_property trades_or_businesses he also testified that he then carried over the use for the real_property trades_or_businesses into subsequent years in addition mr green testified that he never saw or asked for the logs that petitioner kept on her activities in her real_property trades_or_businesses the substantiation rules of sec_274 are well known and are not complex chong v commissioner tcmemo_2007_12 petitioners failed to produce logs to substantiate the depreciation expense that they reported for the gmc truck petitioners did not reasonably rely on the advice of mr green when they claimed on their return that the truck was used for petitioner’s real_estate trades_or_businesses because they knew that mr moon used the truck to travel to the airport and knew that the gmc truck would sit at the airport for two weeks at a time while he was traveling for work respondent’s determinations of accuracy-related_penalties under sec_6662 for and are sustained with respect to the portions of the underpayments resulting from the disallowed depreciation expense deductions on the gmc truck we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
